JOHNSON, J.,
dissenting.
I respectfully dissent. The majority dismisses the instant application for a writ of habeas corpus because, pursuant to Tex. Code Crim. Proc. art. 11.07, § 4, it finds that applicant could have raised this claim in his prior writ application. Ante, at 34. However, this result is premised upon the basis that the instant application is a collateral attack on applicant’s conviction. Ante, at 32. This. premise is incorrect.
In Ex parte Evans, 964 S.W.2d 643, 647 (Tex.Crim.App.1998), we found that “the procedural bar of § 4 is limited to instances in which the initial application raises claims regarding the validity of the prosecution or the judgment of guilt. It does not apply to claims regarding other matters, such as parole revocations.” On that basis, we held that a writ application concerning a parole revocation hearing was not a claim which challenged a conviction within the meaning of § 4. Id. Then, in Ex parte Whiteside, No. 73,064, 1999 WL 391552, at *2-⅜4 (Tex.Crim.App. June 16, 1999) (op. on original submission),1 we interpreted § 4 to mean that a subsequent writ application was barred only when both it and the previous writ application raised claims that “challenged the conviction.” On that basis, we held that although the applicant’s initial writ application attacked the merits of his conviction, his subsequent application was not barred by § 4, as it raised a time-credit claim, which we interpreted not to be an attack on the conviction. Id. at *4.
Similarly, today’s writ application is not a claim regarding the validity of the prosecution or the judgment of guilt. Rather, it is a claim regarding applicant’s post-conviction right to pursue a petition for discretionary review. Applicant merely contends that he was denied an opportunity to file a pro se petition for discretionary review because his appellate attorney did not timely advise him as to his right to pursue discretionary review. Thus, he asks that he be allowed an opportunity to file such a petition now. There is little doubt that, were we to grant his request, his subsequent petition would challenge his conviction. Nevertheless, that is irrelevant. What is relevant is that his application today does not challenge his conviction. Therefore, I would find that § 4 does not bar consideration of this application.

. We have granted a motion for rehearing in Whiteside. As of now, however, our opinion on original submission is still the law.